Title: From Thomas Jefferson to Richard Claiborne and Granville Smith, 24 March 1781
From: Jefferson, Thomas
To: Claiborne, Richard,Smith, Granville



Sir
In Council March 24th. 1781

In Compliance with a resolution of the General Assembly of March 16th, I must beg the favor of you as soon as the Impress warrants to which the resolution refers shall have been fully executed to procure from the several persons who have been employed in the Execution of them a report of their Proceedings therein which  may be done by way of Calendar under these Heads, to wit: 1st. The Species of Horse impressed, that it, whether a Stone Horse, Gelding, or Brood Mare. 2d. A Description by the Size, Age, and general Appearance, which latter Circumstance I would only wish to have designated by such short Terms as these ‘fine,’ ‘Indifferent’ &c. 3d. The Sum at which they were first valued. 4th. The Sum at which they were revalued. 5th. Whose Property. 6th. In what County Impressed. 7th. By whom impressed. 8th. To whom delivered. Should any other Circumstances in the Course of these Impresses come to your knowlege which might be deemed reprehensible, you will be so good as to communicate them to me. I am &c.,

T. J.

